MEMORANDUM OPINION
                                         No. 04-12-00121-CV

                              IN THE INTEREST OF K.A.S., A Child

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-01824
                           Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 12, 2012

AFFIRMED

           L.S. and M.H., the mother and alleged father, respectively, of K.A.S., appeal the trial

court’s order terminating their parental rights to K.A.S. We affirm the judgment of the trial

court.

                                                BACKGROUND

           On April 2, 2011, the Texas Department of Family and Protective Services (“the

Department”) received a referral alleging neglectful supervision of newborn K.A.S. by his

mother, L.S.        On April 20, 2011, the Department was granted temporary managing

conservatorship of K.A.S. A month later, the Department changed the case to a motion to

participate and K.A.S. was returned to L.S. on the condition that she comply with certain
                                                                                    04-12-00121-CV


requirements. On July 20, 2011, the Department filed its “Original Petition for Protection of a

Child, for Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship.” In the petition, the Department stated that K.A.S. was taken into its possession on

July 19, 2011 in compliance with section 262.104. See TEX. FAM. CODE ANN. § 262.104 (West

2008). The Department alleged that there was a continuing danger to the physical health or

safety of the child if returned to the parent, that continuation of the child in the home would be

contrary to the child’s welfare, and that reasonable efforts were made to prevent or eliminate the

removal of the child. The affidavit of caseworker Sherri Dunn was attached in support of the

petition. The same day—July 20, 2011—the trial court 1 rendered an “Order for Protection of a

Child in an Emergency and Notice of Hearing.” The order names the Department temporary sole

managing conservator of K.A.S. until a full adversary hearing is held. On July 28, 2011, a full

adversary hearing was held.            At that time, the trial court 2 rendered a “Temporary Order

Following Adversary Hearing” in which the Department’s appointment as temporary managing

conservator of K.A.S. was maintained.

           A bench trial on the merits was held on January 23, 2012. L.S. did not appear, although

her attorney did, and M.H. appeared telephonically from a drug rehabilitation facility. The first

witness was Department caseworker Mark Rogers. Rogers stated that the Department first

became involved at the time of K.A.S.’s birth on April 2, 2011 due to allegations of neglectful

supervision by the mother. Rogers stated that L.S. did not have a stable living environment and

that she was a past drug user with a criminal history. Rogers stated that L.S. admitted to him that

she used Vicodin during her pregnancy, although he conceded that neither L.S. nor K.A.S. tested

positive for any illegal substances. Rogers stated that K.A.S.’s father was in jail at the time of

1
    The Honorable Richard Garcia, Associate Judge, Bexar County, Texas.
2
    The Honorable Richard Garcia, Associate Judge, Bexar County, Texas.

                                                       -2-
                                                                                    04-12-00121-CV


his birth. Rogers also stated that L.S. previously had parental rights terminated to her two other

children.

       Another Department caseworker, Sherri Dunn, testified that she received the case from

Rogers. The Department originally attempted to work the case as a motion to participate without

having to remove K.A.S.; however, L.S. did not maintain contact with Dunn and failed to do her

“services,” such as take K.A.S. to daycare. Thus, at the scheduled review hearing on July 19,

2011, the Department asked for removal of K.A.S. and was named temporary managing

conservator. K.A.S., who did not show any signs of malnutrition or neglect, was placed in a

foster adopt home with his sibling who was previously adopted after L.S.’s and M.H.’s parental

rights were terminated. Dunn did not set up a service plan for L.S. because L.S. failed to inform

Dunn of her address or phone number. Dunn stated that L.S. has not visited K.A.S. since the

Department was granted temporary managing conservatorship six months before trial. Dunn

stated that, to her knowledge, L.S. has given birth to three children, none of whom are currently

in her custody. No father was named on K.A.S.’s birth certificate; however, L.S. told Dunn that

M.H. was the father. Dunn learned that M.H. was in the Bexar County Jail and sent him a letter

with his family service plan attached; a month later she visited M.H. in jail and went over the

service plan with him. Prior to trial, Dunn learned that M.H. had been moved to a drug rehab

facility. To her knowledge, M.H. had never seen K.A.S. and had not demonstrated that he was

willing or able to care for K.A.S. Dunn stated that termination of both parents’ rights was in

K.A.S.’s best interests.

       M.H. testified that he was incarcerated for possession of heroin and that he is currently in

a drug treatment facility. He used heroin for a little over a year, and had also been charged with

assault and possession of marijuana. While he was in jail, he wrote Ms. Dunn three letters to



                                               -3-
                                                                                     04-12-00121-CV


update her on his compliance with the service plan. He went to counseling three times a week

while incarcerated. M.H. currently meets with a counselor once a month for two hours, but

conceded that he did not notify the Department of these visits. M.H. testified that before he went

to jail, he was employed by a construction company and that his former boss assured him he will

have a job when he is released from rehab, which was scheduled for two months after trial.

Although M.H. lived with his mother before going to jail, he testified that he would be able to

secure a home of his own after he completes rehab. M.H. did not believe that the Department

had given him a fair opportunity to complete the required service plan. M.H. further testified

that he could complete the service plan in the time between being released from rehab and July,

when the one-year statutory deadline will run. See TEX. FAM. CODE ANN. § 263.401 (West

2008) (dismissal after one year; extension). M.H. is the father of the sibling with whom K.A.S.

now resides. M.H. acknowledged that he did not complete the service plan with regard to the

sibling because he was using heroin at the time. M.H. admitted physically abusing K.A.S.’s

mother, L.S.

       At the conclusion of the trial, the trial court granted termination of L.S.’s parental rights

based on the ground of constructive abandonment. See TEX. FAM. CODE ANN. § 161.001(1)(N)

(West Supp. 2012) (involuntary termination of parent-child relationship). The trial court granted

termination of M.H.’s parental rights based on the fact that he has not established a parent/child

relationship with K.A.S., as well as on the ground of constructive abandonment. See id.; see also

id. § 160.201(b) (West 2008) (establishment of parent-child relationship). The trial court also

found that termination of L.S.’s and M.H.’s parental rights was in the best interest of K.A.S. See

id. § 161.001(2) (West Supp. 2012). Both L.S. and M.H. timely appealed.




                                               -4-
                                                                                     04-12-00121-CV


                                           DISCUSSION

       On appeal, L.S. and M.H. argue that (1) the evidence is insufficient to support

termination on the ground of constructive abandonment and (2) trial counsel was ineffective.

Constructive Abandonment

       A parent’s rights to “the companionship, care, custody, and management” of his or her

children are constitutional interests “far more precious than any property right.” Santosky v.

Kramer, 455 U.S. 745, 758-59 (1982); In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). “While

parental rights are of constitutional magnitude, they are not absolute. Just as it is imperative for

courts to recognize the constitutional underpinnings of the parent-child relationship, it is also

essential that emotional and physical interests of the child not be sacrificed merely to preserve

that right.” In re C.H., 89 S.W.3d 17, 26 (Tex. 2002). In a termination case, the State seeks not

just to limit parental rights but to end them permanently—to divest the parent and child of all

legal rights, privileges, duties, and powers normally existing between them, except for the child’s

right to inherit. TEX. FAM. CODE ANN. § 161.206(b) (West 2008); Holick v. Smith, 685 S.W.2d
18, 20 (Tex. 1985). Accordingly, we strictly scrutinize termination proceedings and strictly

construe involuntary termination statutes in favor of the parent. Holick, 685 S.W.2d at 20-21; In

re E.M.N., 221 S.W.3d 815, 820 (Tex. App.—Fort Worth 2007, no pet.).

       To terminate parental rights pursuant to section 161.001 of the Family Code, the

Department has the burden to prove one of the predicate grounds in subsection (1) and that

termination is in the best interest of the child. See TEX. FAM. CODE ANN. § 161.001(1), (2); In re

A.V., 113 S.W.3d 355, 362 (Tex. 2003). The applicable standard of proof is the clear and

convincing standard. TEX. FAM. CODE ANN. § 161.206(a) (West 2008); see In re J.F.C., 96
S.W.3d 256, 263 (Tex. 2002) (due process requires clear and convincing standard of proof in



                                                -5-
                                                                                      04-12-00121-CV


parental termination cases). The clear and convincing standard is “‘that measure or degree of

proof which will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.’” In re C.H., 89 S.W.3d at 23 (quoting State v.

Addington, 588 S.W.2d 569, 570 (Tex. 1979)); see also TEX. FAM. CODE ANN. § 101.007 (West

2008) (defining clear and convincing evidence).

       L.S. and M.H. allege that the evidence is legally and factually insufficient to support the

order of termination. Legal sufficiency review of the evidence to support a termination finding

requires a court to “look at all the evidence in the light most favorable to the finding to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that its finding

was true.” In re J.F.C., 96 S.W.3d at 266. In reviewing the factual sufficiency of the evidence to

support a termination finding, a court “must give due consideration to evidence that the

factfinder could reasonably have found to be clear and convincing.” Id. (citing In re C.H., 89
S.W.3d at 25); see also In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (describing factual

sufficiency standard of review in appeals from termination orders). “If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in favor of the

finding is so significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” In re J.F.C., 96 S.W.3d at 266.

       To prove the constructive abandonment ground, the Department had to show that L.S.

and M.H.:

       constructively abandoned the child who has been in the permanent or temporary
       managing conservatorship of the Department of Family and Protective Services
       . . . for not less than six months, and:
       (i) the department . . . has made reasonable efforts to return the child to the parent;
       (ii) the parent has not regularly visited or maintained significant contact with the
       child; and




                                                -6-
                                                                                     04-12-00121-CV


       (iii) the parent has demonstrated an inability to provide the child with a safe
       environment[.]

See TEX. FAM. CODE ANN. § 161.001(1)(N) (West Supp. 2012).

       L.S. and M.H. do not assert that the evidence is insufficient to support prongs (i), (ii), or

(iii) of subsection (N), but instead specifically challenge the time requirement, arguing that

K.A.S. was not in the Department’s custody for a minimum of six months at the time of

termination. They argue that on the date the termination order was signed—January 23, 2012—

K.A.S. had only been in the Department’s care since July 28, 2011 when the Department was

appointed temporary managing conservator as reflected in the order titled “Temporary Order

Following Adversary Hearing.” The Department responds that it was first named temporary

managing conservator on July 20, 2011 when the emergency order was signed, and that it

remained the appointed temporary managing conservator of K.A.S. until the order of termination

was signed on January 23, 2012. We agree that the Department was appointed temporary

managing conservator on July 20, 2011, and that K.A.S. was in the Department’s

conservatorship for six consecutive months. The record reflects that from July 20, 2011 to

January 23, 2012, K.A.S. was under the Department’s custody and was not returned to his

mother’s care at any time. Based on the record before us, we conclude that the trial court could

have formed a firm belief or conviction that the Department met the statutory six-month

requirement and that L.S. and M.H. constructively abandoned K.A.S. See TEX. FAM. CODE ANN.

§ 161.001(1)(N).     Thus, we hold that the evidence is sufficient to support the order of

termination, and overrule L.S.’s and M.H.’s first issues.

Ineffective Assistance of Counsel

       L.S. and M.H. likewise argue that counsel was ineffective for failing to object to the lack

of proof of the statutory six-month requirement at trial.      An indigent parent in a parental

                                                -7-
                                                                                     04-12-00121-CV


termination case has the right to effective assistance of counsel, and the two-prong test of

Strickland v. Washington, 466 U.S. 668, 687 (1984), applied in the criminal law context has been

adopted as the appropriate standard in termination cases. In re J.O.A., 283 S.W.3d 336, 342

(Tex. 2009); In re M.S., 115 S.W.3d 534, 544-45 (Tex. 2003). To prevail on an ineffective

assistance claim, an appellant must prove both Strickland prongs, establishing that counsel’s

performance was deficient and that counsel’s errors prejudiced the appellant by depriving her of

a fair trial whose result is reliable. In re M.S., 115 S.W.3d at 545 (citing Strickland, 466 U.S. at

687). Failure to prove either prong of the Strickland test will defeat an ineffective assistance

claim. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999); Walker v. Tex. Dept. of

Family & Protective Servs., 312 S.W.3d 608, 623 (Tex. App.—Houston [1st Dist.] 2009, pet.

denied).

       On this record, L.S. and M.H. cannot show that counsel was ineffective. As we have

already concluded, the Department was the managing conservator of K.A.S. for a minimum of

six months prior to the signing of the termination order; thus, counsel did not err in failing to

object to the lack of evidence to support the six-month requirement. Because L.S. and M.H.

cannot satisfy either of the Strickland prongs, we overrule their second issues on appeal, and

affirm the judgment of the trial court.


                                                 Phylis J. Speedlin, Justice




                                                -8-